Carley, Judge.
Appellant Porter appeals the denial of a motion to recuse a superior court judge. “No certificate of immediate review was obtained, and this court did not grant permission to appeal, all as required by [OCGA § 5-6-34 (Code Ann. § 6-701)]. [Cits.] Compare *54State v. Fleming, 245 Ga. 700 (267 SE2d 207) (1980). Consequently, the appeal is premature and must be dismissed.” Calloway v. Calloway, 161 Ga. App. 752, 753 (289 SE2d 559) (1982).
Decided June 21, 1983.
Charles B. Porter, pro se.
Willis A. Duvall, for appellee.

Appeal dismissed.


Deen, P. J., and Banke, J., concur.